                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 WILLIAM AGREE,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-53

        V.



 WARDEN MARTY ALLEN,et al.,

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 13. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Orders, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this                   of December, 2019.




                                     J. RANB^^ HALL, CyfEF JUDGE
                                     unit™ states DISTRICT COURT
                                           TJERN DISTRICT OF GEORGIA
